Per Curiam:
We find no error in the answers of the learned Court to the points presented. There was nothing in the information given to Gerdes, and communicated by him to Orr, which made probable cause for the latter to institute a prosecution for larceny. As it appears that the proceeding was a wanton and a reckless one, and especially if the design was to get back property alleged to have been wrongfully taken, which, if it was true, could only be remedied by a civil action, there was no error in the instruction to the jury on the subject of damages.
Judgment affirmed.